


Exhibit 10.3
 
SPECIAL BOARD NUMBER SIX OF THE STATE
CONCILIATION AND ARBITRATION BUREAU.
MATAMOROS, TAMAULIPAS
 
Matamoros, Tamaulipas, the eighth of March of two thousand and ten
 
This Collective Employment Contract and its annexes was presented on
February sixteenth, two thousand and ten, executed between the UNION OF DAY
LABORERS AND INDUSTRIAL WORKERS AND THE MAQUILIADORA INDUSTRY, represented by
JUAN VILLAFUERTE MORALES, NOE GUADALUPE TOVAR GONZALEZ, JAVIER ARREOLA MARTINEZ
AND ARTURO GARZA TREVIÑO, in their capacities as General Secretary, General
Secretary, Secretary of the Interior, Labor Commission and Legal
Representative,  respectively, and the company named CYOPTICS OF MEXICO, S. DE
R.L. DE C.V., represented by PEDRO ALFREDO LLAMAS CHAVEZ, in his capacity as
Legal Representative.  The Contract is assigned control number 00021/6/2010, for
statistical purposes, and is being sent to the Local State Conciliation and
Arbitration Board, so that said authority can reach whatever decision or take
whatever action that is within its scope of authority.  SO BE IT.
 
So decreed and signed by the Special Board Number Six of the State Conciliation
and Arbitration Bureau.  I SO ATTEST.
 
 
PRESIDENT OF THE BOARD
 
 
 
 
EMPLOYER REPRESENTATIVE
 
WORKER REPRESENTATIVE
 
 
 
 
SECRETARY OF AGREEMENTS
 
 
 
 
 
 

 
On the same date this document was published in the list.  FOR THE RECORD.
COLLECTIVE EMPLOYMENT CONTRACT FOR AN INDEFINITE DURATION.  Executed in the City
of Matamoros, Tamaulipas, on the sixteenth day of February of two thousand and
ten, with File No. 121/1/97, for the one party the UNION OF DAY LABORERS AND
INDUSTRIAL WORKERS AND THE MAQUILIADORA INDUSTRY OF MATAMOROS, TAMAULIPAS,
domiciled at number 95 at the corner of Iturbide and 12th Streets of this city,
represented by JUAN VILLAFUERTE MORALES, NOE GUADALUPE TOVAR GONZALEZ, JAVIER
ARREOLA MARTINEZ AND ARTURO GARZA TREVIÑO, in their capacities as General
Secretary, General Secretary, Secretary of the Interior, Labor Commission and
Legal Representative,  respectively, of said Union, and for the other party, the
company CYOPTICS DE MEXICO, S. DE R.L. DE C.V., whose domicile is at Calle
Oriente No. 40 between Norte 6 and Norte 4, Ciudad Industrial, on the official
map of this City, represented by MR. PEDRO ALFREDO LLAMAS CHAVEZ, in his
capacity as LEGAL REPRESENTATIVE of the Company, this Collective Employment
Contract, which to ensure proper interpretation, the parties agree on under the
following Definitions and Clauses:
 
“DEFINITIONS”
 
COMPANY:  CYOPTICS DE MEXICO, S. DE R.L. DE C.V., whose domicile is at Calle
Oriente No. 40 between Norte 6 and Norte 4, Ciudad Industrial, on the official
map of this City, incorporated in accordance with the laws of the country.
 
UNION:  UNION OF DAY LABORERS AND INDUSTRIAL WORKERS AND THE MAQUILIADORA
INDUSTRY OF MATAMOROS, TAMAULIPAS, domiciled at number 95 at the corner of
Iturbide and 12th Streets of this city, a Labor Organization founded in
accordance with the Federal Labor Law.
 
OFFICES:  The main offices of the Company.
 




--------------------------------------------------------------------------------




MANAGEMENT POSITIONS:  Those defined as such by articles 9 and 813 of the
Federal Labor Law.
 
WORKERS:  Individual persons who are members of the Union who are sent by the
Union to the Company to perform their jobs.
 
WORKERS’ RIGHTS:  Those rights acquired by the workers in accordance with the
stipulations of the Collective Employment Agreement and the provisions of the
Federal Labor Law.
SALARY SCALE:  List of personnel who work at the Company, with their name and
salary amounts.
 
SALARIES:  The amount of money that the Company pays its workers in exchange for
the services provided.
 
COLLECTIVE EMPLOYMENT AGREEMENT:  This document, as well as any other agreements
that are signed and that form a part of this document.
 
“CLAUSES”
 
FIRST.  IDENTITY:  Both appearing parties mutually recognize the legal status
that they claim for all relevant legal purposes.
 
SECOND.  ABBREVIATIONS:   Both parties agree that in the interests of shortening
the content of this document, the company  CYOPTICS DE MEXICO, S. DE R.L. DE
C.V., will be referred to as “THE COMPANY” and the UNION OF DAY LABORERS AND
INDUSTRIAL WORKERS AND THE MAQUILIADORA INDUSTRY will be referred to as “THE
UNION.”
 
THIRD.  EXCLUSIVITY:  The Company commits to only and exclusively using members
of the Union in its optical product assembly plant, located at Calle Oriente 2
No. 40 between Norte 6 and Norte 4, Ciudad Industrial, Matamoros, Tamaulipas,
and the Company acknowledges that the Union is a concessionaire authorized by
the SECRETARIAT OF COMMUNICATIONS AND TRANSPORTATIONS, to carry out the tasks of
loading, unloading, stacking, unstacking, inspection, surveillance and
transshipment of merchandise, and therefore the Company is obligated to carry
out each and every one of the tasks related to the abovementioned activities
with members of the Union.  Therefore, the unloading of raw material, stacking
them in the warehouses, loading finished products and stacking them in the
vehicles for shipment will be done by members of the Union under the terms
indicated in the corresponding rate.
 
FOURTH.  FEDERAL LABOR LAW:  The Company and the Union have decided to enter
into this Contract, under the provisions of the Federal Labor Law.
 
FIFTH:  RECOGNITION.  The Company recognizes the legal status of the Union, as
the labor organization that groups together the workers who provide their
services at its optical product assembly plant, located at Calle Oriente 2
No. 40 between Norte 6 and Norte 4, Ciudad Industrial, Matamoros, Tamaulipas,
As well as other activities that fall within the union’s purview that the
Company engages in within its work site or around the perimeter of the plant.
 
SIXTH.  ADMINISTRATIVE AUTHORITY:  The Union recognizes that the Company has the
exclusive authority to organize, administer and supervise all of the work for
which this Contract is being executed, and therefore it is the Company’s
exclusive right to give instructions and orders on how to carry out the plant
operation and maintenance work, including all of the technical and
administrative specifications that it deems necessary, and therefore the workers
are subject to its authority with regard to the work that they do.
 
SEVENTH.  TRIAL PERIOD:  The Company agrees that those new workers requested
under the terms of the FIFTH clause of this Contract, and taking into account
that the work to be done for the company require adequate training and skills,
the




--------------------------------------------------------------------------------




workers that the Union provides will be subject to a capacity and efficiency
trial period for 29 working days, or 60 days in special cases agreed upon by the
Union and the Company, so that within said periods, the employer has the
authority to terminate the employment relationship without incurring any
liability.  After these terms, if the Company has not made any observations or
complaints regarding the new worker, he will be considered a permanent employee
for all relevant legal effects, except for temporary and occasional workers.
 
EIGHTH.  EXCLUSION: The mere fact that one or several workers cease to be
members of the Union , will be sufficient cause for their immediate termination
by the Company, without liability, in accordance with article 395 of the Federal
Labor Law.
 
NINTH.  UNION DISCIPLINE:  The Union, at the written request of the Company,
will impose penalties upon its members, in the form of disciplinary correction,
in such a way that does not harm the interests of the Company, and for this
purpose, the Union may not simultaneously punish two workers of the same
category.  When the Union disciplines a worker, they will inform the Company.
 
TENTH.  MANAGEMENT EMPLOYEES.   This contract will only govern the workers who
are Union members, and will not be applicable for management employees, who are
in charge of the leadership, supervision and inspection of the business in
accordance with Articles 9 and 183 of the Federal Labor law.  Those people who
serve in management positions may not carry out manual labor nor any other tasks
that correspond to unionized personnel.
 
ELEVENTH.  WORK WITHIN THE COMPANY:  When the Company carries out an
installation or repair or any other activity within the
Perimeter of the plant, that work must be done by Union members.  For the
construction of buildings, expansions and in special cases the Company may hire
contractors, who must request specialized workers through the Union which is
party to this Contract.
 
TWELFTH.   UNION DELEGATE:  The Union will appoint one of its members, for each
shift and for each plant, to be its Delegate to the Company, and the Company
will through this delegate address any union-related issues regarding this
Contract.  The Delegates must treat all people respectfully and resolve all
problems that may arise in the best way, and via conciliation, without prejudice
to the intervention of the Union Directors.  As compensation for the services
provided by the Union through the delegates, the Company will pay the amount of
MX$ 705.00 (SEVEN HUNDRED AND FIVE AND 00/100 MEXICAN PESOS) monthly for each of
them, and is obliged at the request of the Union to grant them the time
necessary to perform their duties, to attend union meetings, attend cultural
seminars authorized by the Union and to comply with their union commissions. 
All of the time employed for these purposes shall be counted as effective work
done, with the understanding that the delegates will not interfere with the
administrative procedures of the Company.
 
THIRTEENTH.  WORK SHIFTS:  The Company will work three shifts per day, and the
Union is obliged to provide the personnel that are required.  If the Company
needs to work one or more extra shifts, the Union is obliged to provide the
workers necessary, with the understanding that those workers who work during
said shifts will enjoy the same compensation established by this Contract for
all workers of the established shifts.  The Company may reduce any shift or
shifts that it deems necessary, and compensate the workers under the terms of
this Contract, unless the workers agree to be relocated in another shift.
 
FOURTEENTH.  SEPARATION: When in the Company’s opinion it is necessary to reduce
the number of workers, it may reduce its workforce by as many workers as it
deems necessary, and must pay them severance pay in accordance with Article 50,
Sections II and III, and 162 of the Federal Labor Law, and for this purpose must
take into account that established in Articles 34 Section III and 437 of the
above-mentioned Law.
 
FIFTEENTH.  CHANGES:  The Company, if necessary, may change its workers from one
department to another depending on its needs, without changing their salary, but
may not move them to an inferior category as a disciplinary measure.  When by
virtue of such a change, the worker is occupying a superior post, they will earn
the salary assigned for said post.  To change a worker from one shift to
another, the Company and the Union will reach an agreement to make such a
change.
SIXTEENTH.  WORK DAYS:  The work days will consist of eight, seven and a half
and seven hours, respectively, depending on whether the worker is on the day
shift, mixed shift or night shift.
 
SEVENTEENTH.   LEGAL BREAKS:  Workers in the service of the Company will enjoy
30 minutes for eating a meal, which will not be counted as effective work time,
within the same work day, the Company must give workers two break periods, the
first one lasting 10 minutes between their start time and mid-shift, and the
second also lasting 10 minutes, between mid-shift and leaving time.  These 10
minute breaks will be counted as effective work time, as established in Articles
64 and 64 of the Federal Labor Law.
 
EIGHTEENTH.  SALARIES:  The salaries to be earned by the workers in the service
of the Company will be indicated in the Salary Scale which is attached to and
forms an integral part of this Contract, plus any salary increases that are
implemented during the duration of this Contract.
 
NINETEENTH.  OVERTIME:  Those workers who provide their services to the Company
after their normal workday, will work overtime in accordance with Articles 66
and 68 of the Federal Labor Law.  The wages that they will earn from overtime
work will be those determined by Article 68.  When for production reasons, the
Company asks employees to work on their days off, it will follow the provisions
of Article 73 of the Law.
 
TWENTIETH.  DAYS OFF:  The workers who provide their services to the Company
during the weekly rest days (Sunday) or obligatory holidays indicated by
articles 69 and 74 of the Federal Labor Law, to which is hereby added July 15,
the anniversary of the founding of the Union, will receive the salary indicated
for this purpose by articles 73 and 75 of said Law.  The Company agrees that
when official holidays coincide with weekly rest days, the workers will enjoy
said day off on the following business day, and will enjoy full salaries.
 
TWENTY-FIRST.  SUNDAY PREMIUM: Those workers who provide their services to the
Company on Sundays will have the right to an additional payment of 26%
(TWENTY-SIX PERCENT) of their normal daily wage.
 
TWENTY-SECOND. SOCIAL SECURITY:  The Company will enroll all of the workers that
it employs in the social security system, and will cover the employer
contribution, without any deduction whatsoever rom the workers’ salaries, and
will also
cover 60% (sixty percent) of the first three days of medical disability
determined by Social Security doctors, for non-occupational illnesses, and the
Company will assume responsibility for whatever may result from their absence.
 
TWENTY-THIRD.   SOCIAL BENEFIT BOND:  The Company commits to establishing a
social benefit bond for its workers, payable weekly in CREDIT VOUCHERS,
equivalent to the amount of the worker’s quota to the Mexican Social Security
Institute, plus the amount of the tax on work products that will be withheld
from the worker, so that the salary will not be reduced at all.  In the event of
any kind of controversy, the company will assume the corresponding liability,
without prejudice to its workers.
 
TWENTY-FOURTH:  UNION DUES:   The ordinary and extraordinary Union dues, as well
as the 4% (FOUR PERCENT) will be deducted from the salary of the workers, free
of charge, by the Company, and this money will be paid monthly to the Union
through its Treasurer-Secretary or authorized person, who will provide the
corresponding receipt.  For this purpose, the Company will make available its
payroll documentation to verify the amount deducted.
 
TWENTY-FIFTH.  LEAVE:  The Company will grant unpaid leave to the workers to
take days off when they have to serve in an temporary or permanent commission of
the Union, by popular election, in accordance with what is established in
Article 132 Sections IX and X of the Federal Labor Law.  The Union will make a
written request to the interested worker.  Special leaves will be granted with
pay if the Company and Union so agree.
 
TWENTY-SIXTH. DEATH IN THE FAMILY:  The Company will grant leave of 3 (three)
days with pay to workers who have to take time off because of the death of one
of their parents, spouse or children, in addition it will provide them an
economic stipend of $1,650.00 (ONE THOUSAND SIX HUNDRED AND FIFTY AND 00/100
MEXICAN PESOS).




--------------------------------------------------------------------------------




 
TWENTY-SEVENTH:  DEATH OF THE WORKER.  In the event of the death of a worker,
regardless of their seniority, the Company will pay the amount of $6,000.00 (SIX
THOUSAND AND 00/100 MEXICAN PESOS) to their family members, independently of the
benefits provided by the Mexican Social Security Institute and those established
by the Federal Labor Law.  This payment will be made first of all to the spouse
of the deceased worker, and secondly, to the children or economic dependents of
the worker.
TWENTY-EIGHTH.   MARRIAGE:  The company will grant 3 days of leave, with pay to
any worker who gets married, if they have been with the Company for less than 2
years, and in addition will provide a financial bonus of $900.00 (NINE HUNDRED
AND 00/100 MEXICAN PESOS).  For those workers who have seniority of 2 years or
more, the company will grant them 3 days of paid leave, and a financial bonus of
$1,075.00 (ONE THOUSAND SEVENTY-FIVE AND 00/100 MEXICAN PESOS).  The Union will
submit the request for leave with sufficient advance notice.
 
TWENTY-NINTH.  SPORTS:  The Company agrees to encourage sports among its
workers, and will sponsor any team or teams that they should form, and will
provide them with the necessary uniforms.
 
THIRTIETH.  VACATIONS:  Workers employed by the Company will enjoy an annual
vacation period, with full salary.  The number of vacation days allowed will be
determined according to the following table:
 
1 year
 
6 days
 
 
 
2 years
 
8 days
 
 
 
3 years
 
10 days
 
 
 
4 years
 
12 days
 
 
 
5-9 years
 
14 days
 
 
 
10 + years
 
16 days

 
In addition, the Company, when paying worker’s salaries during vacations, will
add an additional 32% (THIRTY-TWO PERCENT) in the form of a vacation bonus, at
least, as established by articles 79 and 80 of the Federal Labor Code.
 
THIRTY-FIRST.  PAYMENT FOR WEEKLY REST DAYS:  When the workers do not work every
day of the week, the payment for the weekly rest days will be made in proportion
to the days worked and the obligatory holidays will be paid with the full
salary.
 
THIRTY-SECOND.  UNIFORMS:  The Company will provide each of its workers with one
uniform each year, at no cost to the worker.  Said uniform will be distributed
during the first half of April.
 
THIRTY-THIRD:  INTERIOR WORKING REGULATIONS:  These regulations will be an
attached part of this Contract and the parties commit to signing them within 30
days from the date that this Contract is filed with the Labor Authorities.
 
THIRTY-FOURTH.   EFFICIENCY AT WORK:  The workers are obligated to carry out the
job assigned to them by the Company, with the utmost care, efficiency and
dedication, in order to obtain the best quality products and to be as productive
as possible.
 




--------------------------------------------------------------------------------




THIRTY-FIFTH. PAYMENT OF SALARIES:  The workers’ salaries will be paid directly
to them, or in their absence, to the person that they designate via a letter of 
authorization signed before two witnesses.
 
THIRTY-SIXTH.  YEAR-END BONUS:  The workers employed by the Company will have
the right to an annual bonus that must be paid before December 20, equivalent to
21 days’ salary, as established by Article 87 of the Federal Labor Law.
 
THIRTY-SEVENTH.  ADMISSION REQUIREMENTS:  The Union guarantees the moral quality
of the workers who provide their services to the Company, as well as their
effectiveness in the performance of their duties, and therefore the workers that
the Union provides must meet the following requirements:
 
a)  Be over 16 years of age;
b) Fill out the form provided by the Company, using completely truthful
information;
c)  Be a member of the Union;
d)  Have at least completed primary school;
e)  Present their valid military card, for men of military service age; and
f)   Have a good background.
 
THIRTY-EIGHT:  GENERAL EMPLOYEE LADDER:  The Company and the Union will
formulate the general employee ladder that will contain the name of the worker,
category, salary and date when they began working for the company.  This General
Ladder will establish the seniority of each worker, for the purpose of
vacations, bonus, severance, personnel reductions or to determine any other
benefit that is related to seniority.
THIRTY-NINTH:   PAYMENT RECEIPTS:  After the Company has paid its workers their
salaries, it will provide them with a copy of the payment receipt, containing
their salary, the amount paid and the amounts withheld, and the worker must sign
the original for the Company’s records and keep the copy for their own personal
records.
 
FORTIETH:  PROFIT-SHARING:  The Company commits to sharing with its workers
those profits referred to in Articles 117 to 131 of the Federal Labor Law, and
for this purpose will appoint a mixed Commission as called for in Section I of
Article 125 of the Federal Labor Law.  The company commits to providing the
union with a copy of its annual tax declaration, within 10 days after it is
filed, in order to ensure compliance with section I of Article 121 of the Law.
 
FORTY-FIRST:  VOLUNTARY RETIREMENT:  Both parties agree that in the case of
voluntary retirement, the provisions of Article 162 of the Federal Labor Law
will be followed.
 
FORTY-SECOND.  EQUIPMENT AND TOOLS:  The Company will provide its workers with
safety equipment, masks, aprons, safety glasses and gloves, as well as any tools
and supplies that they need for their safety and to property perform their jobs,
without deducting any amount from their salary for the wear and tear that such
equipment may suffer from normal use.  The recommendations of the C.M.S.H. will
be taken into consideration when evaluating the need for safety equipment.
 
FORTY-THIRD.  FORM OF PAYMENT:  The payment of the accrued compensation, such as
vacation pay, year-end bonus, profit sharing, severance, seniority premium and
other benefits established by the Federal Labor Law and this contract, must be
made by the Company to its workers based on the salary that is in effect at the
moment said benefits are paid.
 
FORTY-FORTH.  INFONAVIT/SAR:  The Company commits to providing the Union with a
document that states that the Company made its contribution of 5% (FIVE PERCENT)
to the Housing Office, for INFONAVIT, and 2% (TWO PERCENT) for the Retirement
Savings System (S.A.R.), in order to verify the authenticity of the salaries
being paid to the workers and the deductions made from their paychecks.  The
Company also agrees that when requested by the worker, it will provide him/her
with a report of its contributions to the credit that they have with INFONAVIT,
to which they will attach any documents that demonstrate said contribution, in
compliance with Article 34 of the Law of the National Housing Fund for Workers. 
The Company will also, on a bimonthly basis, provide the receipts




--------------------------------------------------------------------------------




Issued by the Bank of the contributions made to the Retirement Savings System
for each of its workers.
 
FORTY-FIFTH.  SAFETY AND HYGIENE:  The Company and the Union agree to form the
mixed safety and hygiene commission referred to in article 509 of the Federal
Labor Law, within a period of 30 days after signing this contract, and said
committee must remain in place as long as this Contract is in force.
 
FORTY-SIXTH.  GUARANTEE:  The Company agrees with the Union that the severance
pay for unionized workers that it employees is guaranteed, in the corresponding
proportional amount, with all of the personal and real property, machinery and
equipment, raw material and finished products, that it owns, and must guarantee
the proportion that is not covered with these assets.
 
FORTY-SEVENTH.  TRAINING AND PROFESSIONAL DEVELOPMENT:  The Company commits to
provide Training and Professional Development to all of its workers in
accordance with Articles 153A to 153X of the Federal Labor Law, and for this
purpose the company and the Union will form, within 90 days after the signing of
this contract, a MIXED TRAINING AND PROFESSIONAL DEVELOPMENT COMMISSION.  The
Company, if necessary, will inform the Union on a monthly basis of the results
obtained by the workers attending the courses, and evidence of their
corresponding occupational skills, duly filed with the SECRETARIAT OF LABOR AND
SOCIAL BENEFITS.
 
FORTY-EIGHTH.  DINING ROOM:  The Company will build or establish a dining room
within the work place, and will provide  a stove or grill, refrigerator, and
sufficient tables and chairs in good condition for the workers to heat and
consume their food.
 
FORTY-NINTH.  MATERNITY:  Both parties agree that in the event of maternity,
they will abide by the Social Security Law and Article 170 of the Federal Labor
Law.  In the case of temporary workers who have provided their services for more
than 3 months and become pregnant, they will not be terminated and they will
continue to be employed by the Company until their pregnancy is completed, and
the Company commits to the Union that it will cover the PRE- and POST- natal
disabilities that Social Security does not cover because the worker has not
worked for the requisite number of weeks.
 
FIFTIETH.  40-HOUR WORK WEEK: The Company and the Union agree to establish April
1, 2001, as the start of the 40-hour work week,
Divided into 5 work days, with a full salary payment of 56 hours, with Saturdays
and Sundays considered days of rest.
 
FIFTY-FIRST:  INDEFINITE DURATION CONTRACT:  This Collective Employment Contract
is being entered into with an indefinite duration and can be completely or
partially amended in accordance with Articles 397, 399 and 399 bis of the
Federal Labor Law.
 
FIFTY-SECOND.  SCHOLARSHIPS:  In order to further the education of the workers
and their children, the Company will annually sponsor 9 (NINE) scholarships in
intermediate and/or higher institutions of learning, which will consist of an
award on the part of the Company of the amount of $1,500.00 (ONE THOUSAND FIVE
HUNDRED AND 00/100 MEXICAN PESOS) annually for each scholarship recipient, in
order to help the student cover the costs of books, supplies and other expenses
related to their studies.  The Union is obliged to make sure that the
scholarships go to the most qualified students, according to their grades and
with the agreement of the Company.
 
FIFTY-THIRD.  INCREASE OF SALARY SCALES:  In order for the scaled salaries to
retain the agreed-on wage differences, the Company agrees with the Union to
increase said scaled salaries on those occasions when Emergency salaries are
decreed, or upon decrees made by the National Commission on Minimum Wages, in
order to conserve the agreed-upon salary differences, between the different
categories on the scale, and to not allow under any circumstances the salaries
of workers to continue to lose their purchasing power.  This is understood
without prejudice to the revisions indicated in Articles 399 and 399 bis of the
Federal Labor Law.  The increases will be set for all categories by the same
amount, which will be that resulting from applying the percentage increase in
the minimum wage.
 
FIFTY-FOURTH.  SPORTS:   The Company agrees with the Union that independently of
the sports team or teams that it sponsors among its workers in accordance with
this Contract, it will pay the Union the amount of $1,050.00 (ONE THOUSAND FIFTY
AND 00/100 MEXICAN PESOS) per year, in order to economically support, through
the Sports




--------------------------------------------------------------------------------




Commission, those CTM-member workers from the different sports have been
selected to participate in regional, state or national games.
 
FIFTY-FIFTH.  FIRST AID KITS:  The Company agrees to have all necessary first
aid kits, and to maintain them completely accessible to all workers and in good
conditions.
FIFTY-SIXTH.  PRESCRIPTION GLASSES:  If the Mexican Social Security Institute
prescribes eyeglasses for unionized workers, the Company will provide them free
of cost, on up to two occasions during the life of this Contract.
 
FIFTY-SEVENTH.  BULLETIN BOARDS:  The Company agrees  to set aside sufficient
space, in a visible place, for its announcement boards, so that the Union,
through its Delegate, can post communications regarding union business.
 
FIFTY-EIGHTH.  SUPPLEMENTARY CHARACTER OF THE LAW:  Both parties agree that for
any matter not foreseen or stipulated in this Contract, they will be governed by
the Federal Labor Law and other laws, which will be supplemental.
 
FIFTY-NINTH.  EFFECTIVENESS: Both contracting parties declare that this
Collective Employment Contract will enter into effect on the tenth of January of
two thousand and ten, regardless of when it is filed with the Local State
Conciliation and Arbitration Board, and that the new alary will begin to be paid
beginning on January tenth, two thousand and ten.  Both parties also agree that
this Contract must be completely revised on January tenth, two thousand and
twelve, and in compliance with Article 399 bis of the Federal Labor Law, the
Positions and Salaries Scale must be revised precisely on January tenth, two
thousand and eleven.  The respective Position and Salaries Scale is attached to
this Contract.
 
FOR THE UNION OF DAY LABORERS AND
INDUSTRIAL WORKERS AND MAQUILADORA
INDUSTRY WORKERS
 
FOR THE COMPANY
CYOPTICS DE MEXICO,
S. DE R.L. DE C.V.
 
 
 
JUAN VILLAFUERTE MORALES
GENERAL SECRETARY
 
PEDRO ALFREDO LLAMAS CHAVEZ
 
 
LEGAL REPRESENTATIVE
NOE GPT. TOVAR GONZALEZ
SECRETARY OF THE INTERIOR
 
 
 
 
 
JAVIER ARREOLA MARTINEZ
LABOR COMMISSION
 
March 4, 2010


 
 
 
ARTURO GARZA TREVIÑO
LEGAL REPRESENTATIVE
 
1 Annex
 
 
 
 
 
5 Copies
 
 
 
 
 
35,134


 
 
14:37

SCALE OF POSITIONS AND WAGES THAT THE COMPANY “CYOPTICS DE MEXICO, S. DE RL DE
C.V.” MUST PAY THE WORKERS WHO PROVIDE THEIR SERVICES UNDER THE TERMS OF THE
COLLECTIVE EMPLOYMENT AGREEMENT .
 
“SALARY SCALE”
 




--------------------------------------------------------------------------------




POSITIONS:
SALARIES:
 
 


WATCHMAN
$
146.86


 
 
GENERAL MECHANIC
$
153.77


 
 
GENERAL OPERATOR “A”
$
133.08


 
 
GENERAL OPERATOR “B”
$
126.18


 
 
GENERAL OPERATOR “C”
$
119.26


 
 
OPERATOR DURING TRIAL PERIOD
$
105.46



 
In order for the scaled salaries to retain the agreed-on wage differences, the
Company agrees with the Union to increase said scaled salaries on those
occasions when Emergency salaries are decreed, or upon decrees made by the
National Commission on Minimum Wages, in order to conserve the agreed-upon
salary differences, between the different categories on the scale, and to not
allow under any circumstances the salaries of workers to continue to lose their
purchasing power.  This is understood without prejudice to the revisions
indicated in Articles 399 and 399 bis of the Federal Labor Law.
 
The increases will be set for all categories by the same amount, which will be
that resulting from applying the percentage increase in the minimum wage.
The preceding salaries are understood to apply to the legal workday, and do not
include the part corresponding to the SEVENTH day, and should be paid to the
workers on Friday, during working hours and in the country’s legal currency.  
When the Company needs to carry out tasks involving stacking, loading or
unloading materials or raw material or any other product, it will reach an
agreement with the Union to set the price of these services.
 
The Company commits to establishing a social benefit bond for its workers,
payable weekly in CREDIT VOUCHERS, equivalent to the amount of the worker’s
quota to the Mexican Social Security Institute, plus the amount of the tax on
work products that will be withheld from the worker, so that the salary will not
be reduced at all.  In the event of any kind of controversy, the company will
assume the corresponding liability, without prejudice to its workers.
 
Matamoros, Tamaulipas, February 16, 2010
 
FOR THE UNION OF DAY LABORERS AND
INDUSTRIAL WORKERS AND MAQUILADORA
INDUSTRY WORKERS
 
JUAN VILLAFUERTE MORALES
GENERAL SECRETARY
 
NOE GPT. TOVAR GONZALEZ
SECRETARY OF THE INTERIOR
 
JAVIER ARREOLA MARTINEZ
LABOR COMMISSION
 
ARTURO GARZA TREVIÑO
LEGAL REPRESENTATIVE
FOR THE COMPANY
CYOPTICS DE MEXICO,
S. DE R.L. DE C.V.
 
 
PEDRO ALFREDO LLAMAS CHAVEZ
LEGAL REPRESENTATIVE



